OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order affirmed, with costs. An attorney has no retaining lien on an executed but unfiled divorce decree (see Matter of Bergstrom & Co., 131 App Div 791; Matter of Reiss, 200 Misc 697) and may be compelled, via a CPLR article 78 proceeding in the nature of mandamus, to file such decree.
*632Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.